DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 15 are objected to because of the following informalities:

Claim 4, line 3, a period, --.--, should be added at end of the sentence.
Claim 15, line 4, a period, --.--, should be added at end of the sentence.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochoa et al. (U.S. Pub. No. 2016/0102547 A1).

Referring to claim 1, Ochoa et al. disclose a system for controlling a flow of fluid (Abstract; Figure 8), comprising:
a flow control device (e.g., device 700 – Figure 7A) including a fluid channel (e.g., arrows showing fluid flow – Figure 7A) configured to transport a fluid between a subterranean region and a borehole conduit (e.g., conduit 702 – Figure 7A) (para. [0051]-[0052]; Figures 7A-7B);
a resonant sensing assembly (e.g., resonator assembly 704 – Figure 7A) including a resonator body disposed in fluid communication with the fluid channel (para. [0051]; Figure 7A), the resonator body including at least one of: a vibrating membrane (para. [0004], [0010], [0015]; Figure 3), and a rigid electrically conductive member (para. [0028], [0040], [0042]; Figures 2A-2C, 4) having opposing ends attached to an inner surface of the fluid channel, the resonator body configured to be at least partially immersed in the fluid (para. [0051]-[0052]; Figures 7A-7B);
a controller configured to cause the resonator body to vibrate according to an expected resonance frequency of the resonator body (para. [0071]; Figure 10); and
a processing device configured to acquire a measurement signal generated by the resonator body, estimate a property of the fluid based on the measurement signal, and control a flow of the fluid through the flow control device based on the property of the fluid (para. [0072], [0074]; Figure 10).

As to claim 2, Ochoa et al. disclose a system for controlling a flow of fluid (Abstract; Figure 8), wherein the resonator body is immersed in the fluid during the flow of the fluid through the flow control device (para. [0006], [0023], [0026], [0060]; Figure 8).

Referring to claim 4, Ochoa et al. disclose a system for controlling a flow of fluid (Abstract; Figure 8), wherein the resonant sensing assembly includes a magnetic device disposed relative to the resonator body so that the resonator body is positioned within a magnetic field generated by the magnetic device (para. [0028]-[0029]-[0036], [0042]-[0043], [0047]-[0049]; Figures 4, 5A-5C).

As to claim 5, Ochoa et al. disclose a system for controlling a flow of fluid (Abstract; Figure 8), wherein the magnetic device includes an electromagnet driven by the controller to generate an oscillating magnetic field at the resonance frequency that causes the resonator body to vibrate (para. [0028], [0032]).

Referring to claim 6, Ochoa et al. disclose a system for controlling a flow of fluid (Abstract; Figure 8), wherein resonator body is a piezoelectric body, and the resonant sensing assembly includes a magnetic device configured to apply a magnetic field to the body, and an excitation circuit configured to apply an excitation current to the piezoelectric body (para. [0028]-[0029]-[0036], [0042]-[0043], [0047]-[0049]).

As to claim 7, Ochoa et al. disclose a system for controlling a flow of fluid (Abstract; Figure 8), wherein the controller is configured to apply an oscillating excitation signal having a plurality of frequencies in a frequency range including the resonant frequency (para. [0023]; Figure 3).

Referring to claim 8, Ochoa et al. disclose a system for controlling a flow of fluid (Abstract; Figure 8), wherein the fluid property includes a fluid density, and the processing device is configured to estimate the fluid density based on a measured resonance frequency, the measured resonance frequency estimated based on the measurement signal (para. [0023], [0026], [0058], [0069]).

As to claim 9, Ochoa et al. disclose a system for controlling a flow of fluid (Abstract; Figure 8), wherein the fluid property includes a fluid viscosity, and the processing device is configured to estimate the fluid viscosity based on a quality factor based on the measurement signal (para. [0023], [0026], [0058], [0069]).

Referring to claim 10, Ochoa et al. disclose a system for controlling a flow of fluid (Abstract; Figure 8), wherein the flow control device is operably connected to a flow control valve, and the processing device is configured to control the flow control valve based on the fluid property (para. [0066]).

As to claim 11, Ochoa et al. disclose a system for controlling a flow of fluid (Abstract; Figure 8), wherein the flow control device is at least part of an inflow control device (ICD) (para. [0066]; Figure 9).

Referring to claim 12, Ochoa et al. disclose a method of controlling a flow of fluid (Abstract), comprising:
receiving fluid into a fluid channel (e.g., arrows showing fluid flow – Figure 7A) of a flow control device (e.g., device 700 – Figure 7A), the fluid channel configured to transport the fluid between a subterranean region and a borehole conduit (e.g., conduit 702 – Figure 7A) (para. [0051]-[0052]; Figures 7A-7B);
measuring a property of the fluid by a resonant sensing assembly (e.g., resonator assembly 704 – Figure 7A) including a resonator body disposed in fluid communication with the fluid channel (para. [0051]; Figure 7A), the resonator body including at least one of: a vibrating membrane (para. [0004], [0010], [0015]; Figure 3), and a rigid electrically conductive member (para. [0028], [0040], [0042]; Figures 2A-2C, 4) having opposing ends attached to an inner surface of the fluid channel, the resonator body configured to be at least partially immersed in the fluid (para. [0051]-[0052]; Figures 7A-7B), wherein the measuring includes causing the resonator body to vibrate according to an expected resonance frequency of the resonator body (para. [0071]; Figure 10), acquiring a measurement signal generated by the resonator body, and estimating the property of the fluid based on the measurement signal (para. [0072], [0074]; Figure 10); and
controlling a flow of the fluid through the flow control device based on the property of the fluid (para. [0072], [0074]; Figure 10).

As to claim 13, Ochoa et al. disclose a method of controlling a flow of fluid (Abstract), wherein the resonator body is immersed in the fluid during the flow of the fluid through the flow control device (para. [0006], [0023], [0026], [0060]; Figure 8).

Referring to claim 15, Ochoa et al. disclose a method of controlling a flow of fluid (Abstract), wherein the resonant sensing assembly includes a magnetic device disposed relative to the resonator body so that the resonator body is positioned within a magnetic field generated by the magnetic device (para. [0028]-[0029]-[0036], [0042]-[0043], [0047]-[0049]; Figures 4, 5A-5C).

As to claim 16, Ochoa et al. disclose a method of controlling a flow of fluid (Abstract), wherein the resonator body is caused to vibrate at the resonance frequency by an oscillating magnetic field generated by an electromagnet (para. [0028], [0032]).
Referring to claim 17, Ochoa et al. disclose a method of controlling a flow of fluid (Abstract), wherein resonator body is a piezoelectric body, the resonant sensing assembly includes a magnetic device configured to apply a magnetic field to the body, and causing the resonant body to vibrate includes applying an excitation current to the resonant body (para. [0028]-[0029]-[0036], [0042]-[0043], [0047]-[0049]).

As to claim 18, Ochoa et al. disclose a method of controlling a flow of fluid (Abstract), wherein the resonant body is caused to vibrate by applying an oscillating excitation signal to the resonant body, the oscillating excitation signal having a plurality of frequencies in a frequency range including the resonant frequency (para. [0023]; Figure 3).

Referring to claim 19, Ochoa et al. disclose a method of controlling a flow of fluid (Abstract), wherein the fluid property includes a fluid density, and measuring the fluid property includes estimating the fluid density based on a measured resonance frequency, the measured resonance frequency based on the measurement signal (para. [0023], [0026], [0058], [0069]).

As to claim 20, Ochoa et al. disclose a method of controlling a flow of fluid (Abstract), wherein measuring the fluid property includes estimating a fluid viscosity by calculating a quality factor based on the measurement signal (para. [0023], [0026], [0058], [0069]).

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864